ON REMAND FROM THE LOUISIANA SUPREME COURT
GOTHARD, Judge.
The Louisiana Supreme Court, 532 So.2d 107, has remanded this case to us for reconsideration of the award to the inter-*987venor-workers’ compensation insurer in accordance with the majority view in Brooks v. Chicola, 514 So.2d 7 (La.1987) and to treat plaintiffs claim for past medical expenses.
With regard to the past medical expenses, we award $15,745.29 (less 50 percent, i.e., plaintiff’s percentage of comparative fault) to plaintiff, which is the amount the parties stipulated into the record.
With regard to the intervenor’s award, its reimbursement for medical expenses and weekly compensation benefits paid to plaintiff is limited to plaintiff’s damage award for past medicals and lost wages, respectively.
JUDGMENT RENDERED.